Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      11-DEC-2020
                                                      03:04 PM
                                                      Dkt. 112 OSUS
                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

             EARLE A. PARTINGTON (HI Bar No. 1568),
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 19-0297)

                  ORDER OF RECIPROCAL DISCIPLINE
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
        Intermediate Court of Appeals Chief Judge Ginoza,
   in place of Wilson, J., recused, and Intermediate Court of
 Appeals Associate Judge Leonard, assigned by reason of vacancy)

          Upon thorough consideration of the petition for

reciprocal action upon Respondent Earle A. Partington, filed on

June 1, 2020 by the Office of Disciplinary Counsel (ODC),

pursuant to Rule 2.15 of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), and the declaration and exhibits

appended thereto, the July 10, 2020 response filed by Respondent

Partington, the August 28, 2020 reply filed by ODC, the untimely

September 17, 2020 sur-reply filed by Respondent Partington,

ODC’s September 18, 2020 motion to strike the September 17, 2020

sur-reply as untimely, Respondent Partington’s September 18, 2020
motion for an extension to the deadline for filing the sur-reply,

Respondent Partington’s September 20, 2020 motion for oral

argument, this court’s October 7, 2020 order requiring Respondent

Partington to file a declaration informing the court of what

steps he took following his suspension in California under a

December 13, 2017 order to protect his clients and to notify

opposing parties, counsel, and any tribunals regarding his

suspension, Respondent Partington’s October 14, 2020 declaration

filed in response to our October 7, 2020 order, ODC’s November 4,

2020 reply, Respondent Partington’s November 16, 2020 sur-reply,

and the entire record in this matter and in ODC v. Partington,

SCAD-11-162, we make the following findings and reach the

following conclusions.

           We find that, on April 29, 2020, the Supreme Court of

California entered an order disbarring Respondent Partington for

willfully disobeying a valid order of that court to file an

affidavit of compliance in accordance with the California Rules

of Court (CRC) Rule 9.20(c).   The willful disobedience of a valid

order of a court in violation of the rules of the subject

tribunal, if committed in this jurisdiction, would violate Rule

3.4(e) of the Hawai#i Rules of Professional Conduct (2014).    Upon

review of the entire record before us, we nevertheless, for the

reasons set forth below, find and conclude that Partington’s

conduct warrants substantially different discipline in this

state.   See RSCH Rule 2.15(c)(4).   At the time that Partington

made the decision not to timely file the CRC Rule 9.20(c)

                                 2
affidavit in California, he had been inactive in California since

January 1, 2014, and he did not represent any clients in

California in pending matters, as stated in his untimely May 20,

2020 Declaration of Compliance with CRC Rule 9.20.    Albeit

misguidedly, Partington made the decision not to timely file the

required affidavit (or declaration) for strategic reasons related

to challenging the original military discipline imposed upon him,

which gave rise to the California reciprocal disciplinary

charges.   Respondent Partington has ably served as a practitioner

in this state, for many years, and has contributed positively in

this jurisdiction, without prior disciplines, except as related

to the underlying military disciplinary incident.    Yet, the

willful disobedience of a valid order of a court, which would

violate Rule 3.4(e) of the Hawai#i Rules of Professional Conduct,

is a serious matter meriting appropriate discipline.

           Therefore,

           IT IS HEREBY ORDERED that Respondent Partington’s

motion for an extension is granted, and the sur-reply is deemed

timely filed, and was considered in the disposition of this

matter.

           IT IS FURTHER ORDERED that ODC’s motion to strike is

denied.

           IT IS FURTHER ORDERED that Respondent Partington’s

motion for oral argument is denied.

           IT IS FURTHER ORDERED that Respondent Partington’s

motion for an order of this court, directing ODC to review the

                                 3
record and inform this court of its conclusions regarding

Partington’s innocence of the military disciplinary charges, is

denied.

          IT IS FURTHER ORDERED that Respondent Partington is

suspended from the practice of law in this jurisdiction for a

period of six months, effective 30 days after the entry date of

this order.   This six-month suspension appropriately recognizes

the serious nature of Respondent Partington’s misconduct.

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the RSCH, Respondent

Partington shall bear the costs of these reciprocal disciplinary

proceedings, upon the approval by this court of a timely

submitted verified bill of costs from ODC.

          IT IS FURTHER ORDERED that Respondent Partington shall,

within ten days after the effective date of this order, file with

this court an affidavit in compliance with RSCH Rule 2.16.

          DATED: Honolulu, Hawai#i, December 11, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Lisa M. Ginoza

                                     /s/ Katherine G. Leonard




                                 4